Citation Nr: 0533595	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  04-16 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a left hip disorder, to 
include mild degenerative changes of the left hip, with 
residuals of pinning due to history of slipped capital 
femoral epiphysis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran had active service from May 25, 1970 to August 
17, 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) based upon the appeal of an April 2003 rating 
decision of the Department of Veterans Affairs (VA) St. 
Louis, Missouri, Regional Office (RO) that denied the 
veteran's claim of entitlement to service connection for a 
left hip disorder, characterized as mild degenerative changes 
of the left hip, with residuals of pinning due to history of 
slipped capital femoral epiphysis.  

In May 2005, the veteran appeared at the RO and testified at 
a Video Conference Board hearing before the undersigned 
Veterans' Law Judge situated in Washington, D.C.  The 
transcript of that hearing has been associated with the 
claims file, and the case is now ready for appellate review.  


The Board notes in passing, that subsequent to the issuance 
of the February 2005 supplemental statement of the case, 
additional VA medical evidence was received by the RO and the 
Board.  In certain circumstances, when additional evidence 
has been submitted subsequent to the issuance of a statement 
of the case or supplemental statement of the case, if that 
evidence is pertinent to the claim and has not previously 
been considered by the RO, it must be forwarded for such 
consideration and the issuance of a supplemental statement of 
the case.  In the instant case, however, the additional 
evidence that was received was not pertinent to the veteran's 
claim in that it did not address whether the veteran's left 
hip disorder can be associated with his period of service 
under any theory.  The Board finds, therefore, that the 
evidence recently submitted is not pertinent to the current 
claim, and it would serve no useful purpose to remand the 
matter to the RO for further consideration.  38 C.F.R. 
§§ 19.57, 20.1304 (2005).  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and VA has satisfied the duty to notify 
the veteran of the law and regulations applicable to his 
claim and the evidence necessary to substantiate his claim.

2.  The veteran's left hip disorder, currently characterized 
as mild degenerative changes of the left hip, with residuals 
of pinning due to history of slipped capital femoral 
epiphysis, was shown on entry examination to have pre-existed 
the veteran's period of service.

3.  The veteran's pre-existing left hip disorder did not 
increase in severity during the veteran's period of service 
beyond the natural progress of the disease, was not shown by 
competent medical evidence to have been permanently 
aggravated therein, and has not been shown by competent 
medical evidence to have been aggravated by any disorder of 
service origin.


CONCLUSION OF LAW

The veteran's pre-existing left hip disorder, characterized 
as mild degenerative changes of the left hip, with residuals 
of pinning due to history of slipped capital femoral 
epiphysis, was not aggravated by service or a service-
connected disorder, and service connection for a left hip 
disorder is not warranted.  38 U.S.C.A. §§ 1110, 1153, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.306, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for a left hip 
disorder.  He has asserted that although a left hip injury 
and surgery to correct that injury pre-existed his period of 
service, it was permanently aggravated therein.  
Specifically, he states that 


he had pins put into his left hip four years prior to his 
entry into service, and that after surgery he had no pain or 
problems with the hip for those four years.  He claims that 
after several weeks of exercise at boot camp, he had severe 
pain, and that the injury in service was permanent because 
the pain has never subsided.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, the Board will 
present pertinent laws and regulations and analyze the 
appellant's claim.

VA's Duties to Notify and Assist the Claimant 

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In this regard, the Board notes that the 
RO provided the veteran with a copy of the April 2003 rating 
decision, April 2004 statement of the case, and February 2005 
supplemental statement of the case.  These documents included 
a discussion of the facts of the claim, notification of the 
basis of the decision, and a summary of the evidence used to 
reach that decision.  The April 2004 statement of the case 
provided the veteran with notice of all the laws and 
regulations pertinent to his claim.  

Further, in correspondence dated in December 2002 and 
November 2003, the RO advised the veteran of VA's duties 
under the VCAA and the delegation of responsibility between 
VA and the veteran in procuring the evidence relevant to his 
claim, including which portion of the information and 
evidence was to be provided 


by the veteran and which portion VA would attempt to obtain 
on behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  
The VCAA notice advised the veteran of what the evidence must 
show to establish entitlement to service connection for the 
disability at issue.

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  In this case, the 
notice provided to the veteran in December 2002 was given 
prior to the first AOJ adjudication of the claim, while the 
notice provided the veteran in November 2003 was given 
following the first AOJ adjudication of the claim, but prior 
to the transfer and certification of the veteran's case to 
the Board.  Notwithstanding the timing of the notice, the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

The Board also acknowledges that the December 2002 and 
November 2003 VCAA notice contained no specific request for 
the veteran to provide any evidence in the veteran's 
possession that pertained to the claim or something to the 
effect that the veteran give VA everything he had that 
pertained to his claim.  38 C.F.R. § 3.159(b)(1) (2004).  A 
complying notice, however, need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Essentially, throughout the course of this appeal, the RO 
asked the veteran for all the information and evidence 
necessary to substantiate his claim-that is, evidence of the 
type that should be considered by VA in assessing his claim.  
A generalized request in the initial VCAA notice for any 
other evidence pertaining to the claim 


would have been superfluous and unlikely to lead to the 
submission of additional pertinent evidence.  Therefore, it 
can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the initial notice did not harm the veteran, 
and it would be legally proper to render a decision in the 
case without further notice under the regulation.  Id.

The Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

In this case, in compliance with the directives of 
38 U.S.C.A. § 5103A, the veteran was provided a VA medical 
examination in January 2003.  That examination was based upon 
a review of the claims file and a thorough physical 
examination of the left hip.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  It does not appear that there are any additional 
pertinent treatment records to be requested or obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim of entitlement to service connection 
for a left hip disorder.  Accordingly, the Board will proceed 
with appellate review.

Relevant law and regulations

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption.  38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-
2003.  A pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2005).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (2004).  

Further, in Allen v. Brown, 7 Vet. App. 439 (1995), the CAVC 
held that "when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical 


evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  

Analysis

Service pre-induction examination dated in April 1970 
documents the existence of pins in the veteran's left hip 
joint, noted to have been the result of a hip operation 
approximately 5 years prior in 1964 or 1965.  Clinical 
evaluation of the left hip showed full range of motion 
without pain.  It was determined that the pins in the joint 
had not been exposed to trauma, and it was not considered 
disqualifying.  The veteran was allowed to enter service on 
that basis.  On June 17, 1970, the veteran was seen in the 
outpatient clinic for left hip pain that had been gradually 
increasing for the previous week.  X-rays revealed that the 
hips were in perfect position with no findings of bony 
destruction or degeneration.  The condition of the left hip 
was good with moderate discomfort.  The veteran was released 
from training.  Upon medical board evaluation, the veteran 
was diagnosed as having three pins in the left hip, probably 
due to an old slipped capitofemoral epiphysis.  The left hip 
disorder was not found to be in the line of duty but to have 
existed prior to military service; the veteran was released 
from service in August 1970 on that basis.  

Social Security Administration (SSA) records show that the 
veteran presented in February 2001 with a three month history 
of diffuse joint pain.  A Computerized Axial Tomography (CT) 
scan report showed post-operative changes of the left hip 
with three threaded screws extending through the femoral neck 
into the femoral head but with a normal joint space.  In June 
2002, the veteran was found by the SSA to be totally disabled 
primarily due to degenerative disc disease of the back.  The 
veteran had a secondary diagnosis of degenerative joint 
disease and diabetes mellitus.  VA neurology consult 
treatment notes dated in September 2002 indicate that the 
veteran did concrete work prior to becoming disabled.  

In September 2002, the veteran filed the current claim of 
entitlement to service connection for a left hip disorder.  
As noted above, the veteran argues that service connection is 
warranted because his pre-existing left hip disorder was 
permanently aggravated during service.  

Clearly, the veteran's left hip disorder pre-existed service 
as shown on the 1970 pre-induction service entry examination, 
diagnosed as three pins in the left hip, probably due to an 
old slipped capitofemoral epiphysis.  Thus, the presumption 
of soundness does not attach and the veteran's claim of 
service connection for a left hip disorder turns upon whether 
competent evidence can be produced supporting the allegation 
that his pre-existing left hip disorder was permanently 
aggravated in service.  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b) (2005).  In the instant case, on the basis 
of all the evidence of record, the Board must conclude that 
the preponderance of that evidence is against a finding that 
the veteran's left hip disorder increased in severity during 
service beyond that which was due to the natural progress of 
the condition.  Essentially, the competent evidence of record 
stands directly against the veteran's claim.  

The veteran himself has theorized that his left hip disorder 
was aggravated by his shortened period of service.  Although 
the veteran earnestly believes this to be true, even an 
educated guess requires some competent evidentiary foundation 
to place the possibility of causation in equipoise with mere 
coincidence.  38 U.S.C.A. § 5107(a).  More specifically, with 
respect to any medical conjectures that could be made on his 
part, the veteran has not been shown to possess the medical 
background required to provide such an opinion.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Lay hypothesizing, 
particularly in the absence of any supporting medical 
authority, serves no constructive purpose and need not be 
considered.  Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).

Essentially, there is no evidence in support of the veteran's 
claim in the category of supporting medical authority from 
those who do have the requisite medical background.  

On the other hand, the medical evidence against the veteran's 
claim consists not only of the fact that there were no 
reports of complaints or treatment for a left hip disorder 
for many years after service (a period in which the veteran 
was employed doing concrete work, an occupation that would 
likely involve physical labor), but also upon a January 2003 
report of a VA orthopedic examiner who conducted an 
examination of the veteran's left hip pursuant to the request 
for development made by the RO for the specific purpose of 
determining whether the veteran's pre-existing left hip 
disorder had increased in severity during service to a 
permanent degree beyond what would be considered the normal 
progress of that disease.  

The request for the January 2003 orthopedic examination 
specified that the veteran's claims folder was being sent for 
review by the examiner prior to the examination.  Although 
the report of the examination does not specifically state 
that the claims file was reviewed, it is clear from the 
details set out in the report that the veteran's claims file, 
including his service medical records, were reviewed.  The 
veteran's complaints and history relative to his left hip 
were noted in detail.  A thorough examination was conducted.  

Following examination, the assessment was:  1)  History of 
slipped capital femoral epiphysis, with pinning, prior to 
entry into the service; and 2) Mild degenerative changes, 
with moderate symptoms of degenerative arthritis, left hip.

The examiner commented that the veteran had a fairly 
significant injury to the left hip and underwent surgery for 
this condition, and eventually got back to a full active 
lifestyle prior to entry into the service.  It was noted that 
within three weeks of boot camp training, the veteran's hip 
began bothering him, and he could not complete basic training 
due to the persistence of these symptoms with heavier 
activities, and was discharged from service.  Although the VA 
physician opined that 


it is more likely than not that the veteran should not have 
entered service as it was proven that his hip would not have 
put up with the rigors of military duties, the physician 
concluded that none of the activities or incidents in service 
permanently aggravated the veteran's hip condition.  

It is important once again to emphasize that the opinion of 
the January 2003 VA orthopedic examiner noted above was based 
upon a review of the claims file, the veteran's medical 
records, considerable testing, and upon a comprehensive 
examination of the veteran.  Further, this examiner provided 
a well reasoned opinion with reference to the pertinent 
evidence, including that in favor or against the veteran's 
claim.  

In summary, the Board must conclude that the preponderance of 
the evidence fails to document that the veteran's pre-
existing left hip disorder was aggravated in service to a 
permanent degree.  Given that no other disabilities have been 
service-connected, for the sake of completeness, the Board 
may also conclude that the veteran's left hip disorder was 
not aggravated by any service-connected disorder.  38 C.F.R. 
§ 3.310(a) (2004).  Allen v. Brown, 7 Vet. App. 439 (1995).  
The veteran's claim must be denied on those bases.

The medical evidence, in fact, serves to contradict the 
veteran's contentions.  Based upon the foregoing analysis, 
the Board finds that a preponderance of the evidence in this 
case is against the claim for service connection for a left 
hip disorder on any basis.  As to the question of according 
reasonable doubt to the veteran's claim, on the basis of a 
thorough review of the record, it is concluded that there is 
no approximate balance of the evidence for and against the 
claim.  Indeed, the preponderance of the evidence is against 
finding that the disorder at issue is related to service or a 
service-connected disorder, and thus against the claim for 
service connection for a left hip disorder, to include mild 
degenerative changes of the left hip, with residuals of 
pinning due to history of slipped capital femoral epiphysis.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Accordingly, service connection for the 
claimed disorder must be denied.




ORDER

Entitlement to service connection for a left hip disorder, to 
include mild degenerative changes of the left hip, with 
residuals of pinning due to history of slipped capital 
femoral epiphysis, is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


